Citation Nr: 1043383	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-14 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for chloracne, claimed as the result of 
herbicide exposure.  

2.  Entitlement to service connection for colorectal cancer, 
claimed as the result of herbicide and chemical exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to July 1969.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Waco, Texas, 
Regional Office (RO) which determined that new and material 
evidence had not been received to reopen the Veteran's claim of 
entitlement to service connection for chloracne, claimed as the 
result of herbicide exposure, and denied service connection for 
colorectal cancer, claimed as the result of herbicide exposure.  
In July 2010, the Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  

The issue of service connection for colorectal cancer, claimed as 
a result of herbicide and chemical exposure, is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
The Department of Veterans Affairs (VA) will notify the Veteran 
if further action is required on his part.  

At the July 2010 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the Veteran 
testified that he suffered from a service-connected 
chronic skin disability and had been found to exhibit 
findings consistent with discoid lupus erythematosis 
possibly secondary to his herbicide exposure.  The hearing 
transcript may be reasonably construed as both an informal 
application to reopen his claim of entitlement to service 
connection for dermatitis of the legs to include discoid 
lupus erythematosis and a claim for a compensable 
disability evaluation for his tinea versicolor.  The 
issues have not been adjudicated by the RO.  Therefore, 
the Board does not have jurisdiction over them.  They are 
referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  In November 1999, the RO determined that the Veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for chloracne claimed as the result of herbicide 
exposure.  In December 1999, the Veteran was informed in writing 
of the adverse decision and his appellate rights.  In February 
2000, the Veteran submitted a notice of disagreement.  

2.  In October 2000, the RO issued a statement of the case to the 
Veteran and his accredited representative.  The Veteran did not 
submit a timely substantive appeal from the denial of service 
connection for chloracne.  

3.  In July 2001, the RO readjudicated the Veteran's claim for 
service connection for chloracne claimed as a result of herbicide 
exposure on the merits under the provisions of the Veterans 
Claims Assistance Act of 2000 and denied the claim.  The Veteran 
was informed in writing of the adverse decision and his appellate 
rights in July 2001.  He did not submit a notice of disagreement 
with the decision.  

4.  The documentation submitted since the July 2001 RO rating 
decision is either cumulative or redundant; bears directly, but 
not substantially, on the specific matter under consideration; 
and does not, either by itself or in connection with evidence 
previously assembled, raise a reasonable possibility of 
substantiating the Veteran's claim.  


CONCLUSION OF LAW

The July 2001 RO rating decision denying service connection for 
chloracne claimed as the result of herbicide exposure is final.  
New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for chloracne claimed 
as the result of herbicide exposure has not been presented.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 
(2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, as to the Veteran's 
application to reopen his claim for service connection.  The 
Veteran must not assume that the Board has overlooked any 
evidence that is not explicitly discussed herein.  See Timberlake 
v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
Appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record.  Every item of 
evidence does not have the same probative value.  When all the 
evidence is assembled, the VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

I.  The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) enacted in November 
2000.  The VCAA provides, among other things, that the VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  
With respect to the Veteran's application to reopen his claim of 
service connection for chloracne, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  In this regard, the Board finds 
that the RO issued a June 2007 VCAA notice to the Veteran which 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a)(West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
VCAA notice informed the Veteran of the evidence and information 
necessary to substantiate his application to reopen his claim for 
service connection and the VA's and his responsibilities in 
obtaining such evidence.  

The Board observes that the June 2007 VCAA notice specifically 
informed the Veteran that his claim of entitlement to service 
connection for chloracne claimed as the result of herbicide 
exposure had previously been denied on the basis that the claimed 
disorder was not diagnosed during active service or at any time 
thereafter.  The Veteran was informed that: he needed to submit 
new and material evidence in support of his application to reopen 
which reflected that he had been found to have chloracne; "new 
evidence" was evidence submitted to the VA for the first time; 
and "material evidence" was evidence pertaining to the reason 
for the prior denial of service connection; and "new and 
material evidence" must raise a reasonable possibility of 
substantiating his claim.  Kent v. Nicholson, 20 Vet App. 1 
(2006).  The January 2007 VCAA notice was issued prior to the 
September 2007 rating decision from which the instant appeal 
arises.  

The VA has attempted to secure all relevant documentation to the 
extent possible.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not incorporated into the record.  The Veteran's 
service treatment and personnel records, VA treatment records, 
and private medical records have been obtained.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The 
Veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO.  The hearing transcript is 
of record.  In this regard, the Board acknowledges that the 
Veteran has not been afforded a VA examination in connection with 
his request to reopen his claim.  However, unless new and 
material evidence is submitted, the duty to assist an appellant 
does not include a VA examination.  38 C.F.R. § 3.159(c)(4)(iii) 
(2010).  

After reviewing all evidence of record, the Board concludes that 
a preponderance of the evidence is against the Veteran's 
application to reopen his claim of entitlement to service 
connection for chloracne.  Therefore, any issue as to the 
appropriate disability evaluation or effective date to be 
assigned is rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since 
there is no indication that any failure on the part of the VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless and proceeds with adjudication of the Veteran's 
application to reopen.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement (NOD) 
within one year of the date of mailing of the notification of the 
initial review and determination of a Veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon the 
same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.300, 20.1103 (2010).  

A.  Prior RO Decisions

In November 1999, the RO determined that the Veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for chloracne claimed as the result of herbicide 
exposure and denied the claim.  In December 1999, the Veteran was 
informed in writing of the adverse decision and his appellate 
rights.  In February 2000, the Veteran submitted a NOD.  In 
October 2000, the RO issued a statement of the case (SOC) to the 
Veteran and his accredited representative.  The Veteran did not 
submit a timely substantive appeal from the denial of service 
connection for chloracne.  In July 2001, the RO readjudicated the 
Veteran's claim for service connection for chloracne claimed as a 
result of herbicide exposure on the merits under the provisions 
of the VCAA and denied the claim.  The Veteran was informed in 
writing of the adverse decision and his appellate rights in July 
2001.  He did not submit a NOD with the decision.  

The evidence upon which the RO formulated its July 2001 rating 
decision may be briefly summarized.  The Veteran's service 
medical records make no reference to chloracne.  The 
documentation does reflect that the Veteran served in the 
Republic of Vietnam.  In his May 1999 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the Veteran advanced 
that he suffered from a "severe skin rash all over body, loss of 
pigmentation, very dry skin, deep skin peels, chloracne 
condition."  The report of an April 2001 VA examination for 
compensation purposes states that impressions of "tinea 
versicolor or pityriasis" a lipoma, and possible discoid lupus 
erythematosis were advanced.  The examiner opined that "there is 
nothing in this Veteran's records or in this examination that 
would lead to a diagnosis of chloracne, unless he shows an 
elevated porphyrin level in his urine."  Contemporaneous 
laboratory testing revealed porphyrin levels within the normal 
ranges.  In July 2001, the RO established service connection for 
tinea versicolor.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2010) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).  

The United States Court of Appeals for Veterans Claims has 
elaborated on what constitutes "new and material evidence."  
New evidence is not that which is cumulative of other evidence 
already present in the record.  In determining whether new and 
material evidence has been submitted, the Board must consider the 
specific reasons for the prior denial.  Evans v. Brown, 9 Vet. 
App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
Veteran in the development of his claim has been fulfilled.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2010); Elkins v. West, 12 Vet. 
App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).  For the purpose of determining whether a Veteran's claim 
should be reopened, the credibility of the additional evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence submitted since the July 2001 rating decision 
consists of photocopies of the Veteran's service personnel 
records and VA clinical documentation dated in August 1998; VA 
and private clinical documentation; a March 2000 written 
statement from the U.S. Armed Services Center for Unit Records 
Research; medical articles pertaining to cancer; the transcripts 
of a March 2001 hearing before a VA hearing officer and the July 
2010 hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO; and written statements from the Veteran and M. 
J. G.  The photocopied service personnel records and VA treatment 
record were previously considered by the RO.  The written 
statement from the U.S. Armed Services Center for Unit Records 
Research reflects that the Veteran was in the vicinity of 
herbicide spraying while in the Republic of Vietnam.  The VA and 
private clinical and examination documentation does not convey 
that the Veteran was diagnosed with or treated for chloracne.  It 
reflects ongoing treatment for the Veteran's service-connected 
skin disability; possible discoid lupus erythematosis; and 
colorectal cancer.  At both the March 2001 and July 2010 
hearings, the Veteran testified that he had not been diagnosed 
with or treated for chloracne during active service or at any 
point thereafter.  He explicitly acknowledged that no VA or 
private medical personnel had diagnosed chloracne or found any 
findings consistent with such a diagnosis.  

The additional documentation conveys that the Veteran served in 
the Republic of Vietnam and is therefore presumed to have been 
exposed to herbicides.  This fact was before the RO in July 2001.  
However, the additional documentation does not reflect that the 
Veteran was diagnosed with or treated for chloracne during active 
service or at any time thereafter.  This was the basis for the 
prior denial of service connection.  In the absence of such a 
showing, the additional documentation clearly does not raise a 
reasonable possibility of substantiating the Veteran's claim 
whether considered alone or in conjunction with the evidence 
previously of record.  In light of the foregoing, the Board finds 
that new and material evidence has not been received to reopen 
the Veteran's claim of entitlement to service connection for 
chloracne claimed as the result of herbicide exposure.  


ORDER

The Veteran's application to reopen his previously denied claim 
of entitlement to service connection for chloracne, claimed as 
the result of herbicide exposure, is denied.  






REMAND

The Veteran asserts on appeal that service connection for 
colorectal cancer is warranted as the claimed disability was 
caused by his in-service exposure to either herbicides and/or 
other chemicals.  

Service connection may be established for a chronic disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

With respect to Hickson element (1), current disability, clinical 
documentation from S. J. V., M.D., dated in May 2007 notes that 
the Veteran was diagnosed with metastatic colon carcinoma.  Thus, 
element (1) under Hickson had been satisfied. See Hickson, supra.

With respect to Hickson elements (2), in-service disease or 
injury and (3), nexus, the Board is aware that lay assertions may 
serve to support a claim for service connection by establishing 
the occurrence of observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 
38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court of 
Appeals for the Federal Circuit has clarified that lay evidence 
can be competent and sufficient to establish a diagnosis or 
etiology when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

At the July 2010 hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO, the Veteran testified that Dr. V. 
had informed him and noted in relevant clinical documentation 
that his colon cancer was etiologically related to his in-service 
exposure to herbicides and/or other chemicals.  Clinical 
documentation of such findings by Dr. V. is not of record.  The 
VA should obtain all relevant VA and private treatment records, 
which could potentially be helpful in resolving the Veteran's 
claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran has not been afforded a VA examination for 
compensation purposes.  The duty to assist also includes 
providing a medical examination or obtaining a medical opinion 
when such is necessary to make a decision on the claim, as 
defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when, as in the 
present case, (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  Accordingly, the Board finds that a VA oncology 
evaluation would be helpful in resolving the issue raised by the 
instant appeal.  




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his colorectal cancer including the names 
and addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, contact S. J. 
V., M.D., and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  Any 
response to these requests should be 
memorialized in the VA claims file.

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment from 2006 to the present be 
forwarded for incorporation into the 
record.  

3.  Thereafter, schedule the Veteran for a 
VA examination with an appropriate expert 
to address the current nature and etiology 
of his colorectal cancer.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The VA examiner should advance an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's colorectal 
cancer had its onset during active service; 
is etiologically related to the Veteran's 
presumed herbicide and claimed chemical 
exposure during active service; or 
otherwise originated during active service.  
The examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims file and a complete copy of 
this REMAND to the examiner for review of 
pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  The AMC should then readjudicate the 
Veteran's claim of entitlement to service 
connection for colorectal cancer claimed as 
the result of herbicide and/or chemical 
exposure with express consideration of the 
Federal Circuit's decision in Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
If the benefit sought on appeal remains 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the SOC.  
The Veteran should be given the opportunity 
to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation with the VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the
ROs to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.  



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


